3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mechanism for drawing air.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires a means for drawing air which performs “drawing air from the enclosed region”.  It is noted that there is no description either explicit or inherent found in the specification as originally filed which discloses drawing air from the enclosed region, i.e. the air may be drawn from the outside surrounding 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “means for drawing air” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is noted that the specification describes element 53 as being a device which includes an electric resistance heater and air fan for driving heated air into the main chamber 35.  There is no link that such a device performs “drawing air from the enclosed region”.  The claims only describe the fan as “driving heated air into the chamber 35” but does not describe any structure for drawing air from the enclosed region as claimed.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2009/0111179) in view of Gebauer et al. (US 2012/0258441) and further in view of Andersson et al. (US 2013/0316446).




Hata discloses all the claim limitations as set forth above as well as the device further including and a chamber air heater,i.e. secondary heating, for convectivly heating the gaseous atmosphere in the chamber, being controlled by a temperature control.(See Hata Fig. 6 wherein there is a chamber air heater 27 being controlled by a temperature control, i.e. control system 13/14)
Hata discloses all the claim limitations as set forth above as well as the device wherein said secondary heating comprises means for drawing air from the enclosed region, heating the drawn air, and for forcing that air into the chamber. (See Hata Figs. 5-6 wherein a blast fan 34 in combination with heater 27 is a means for drawing air from the enclosed region 11, heating it by passing it by heater 27, and for forcing air into the chamber 16.)


Hata does not specifically disclose a bioreactor heater mounted at the tray for conductive heating of the bioreactor.



It would have been obvious to one of ordinary skill in the art at the time of invention to provide a heater pad, i.e. plate, controlled by a temperature control and provided to form an underside of the tray as described by Gebaueret al. in the device of Hata because such a heater pad allows control over temperature of materials within the bioreactor so that specific materials may be grown therein in a controlled manner as would be desirable in the device of Hata and one would have a reasonable expectation of success in so doing.

Hata also discloses removing the tray from the device but does not specifically disclose a tray support including a mechanism for rocking the tray in use which is configured to move a plate holder back and forth about an axis below the tray.

Andersson discloses Andersson discloses a rocking device for use in cell culture comprising a tray for supporting a bioreactor, (See Andersson Abstract and Figs. 1-2 wherein there is a tray 4 for supporting a bioreactor.)
a tray support including a mechanism for rocking the tray in use which is configured to move a plate holder back and forth about an axis below the tray. (See Andersson Abstract Figs. 1-2 and wherein a tray 
 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a tray support having rocking device, i.e. spring dampers, and plate holder such as that described by Andersson in the device of modified Hata because such a rocking device and plate holder allows a more ergonomic addition and removal of bioreactors to be placed on trays in as would be desirable in the device of modified Hata which requires placement of a bioreactors on trays and one would have a reasonable expectation of success in so doing.

Regarding claim 3 modified Hata discloses all the claim limitations as set forth above as well as the device wherein the housing includes an access door and air vents are provided, opening into the housing adjacent the door, in use providing a curtain of air adjacent the door. (See Hata wherein the housing includes an access door 21 and air vents, i.e. filter 33, is provided adjacent the door and is fully capable of providing a curtain of air adjacent the door.)
It is noted that limitations directed to providing a curtain of air is an intended use of the claimed device which does not imply or limit any specific structural elements which further limit the claimed apparatus since the apparatus is fully capable of having an air curtain adjacent the door if one so wished. See MPEP 2115.

Regarding claim 4 it modified Hata discloses all the claim limitations as set forth above as and it is noted that limitations directed to wherein the curtain of air is provided only when the access door is open are intended uses of the claimed device which do not imply or limit any specific structural elements which further limit the claimed apparatus. See MPEP 2115.

Regarding claim 5 modified Hata discloses all the claim limitations as set forth above as well as the device wherein the bioreactor heater is arranged to provide for conductive heating of the bioreactor, and a heater for the secondary heater is arranged for convective heating of the air or other gaseous atmosphere in the chamber, each heater being controlled by a temperature controller. (See Hata Fig. 6 wherein there is a chamber air heater 27 being controlled by a temperature control, i.e. control system 13/14 and (See Gebaueret al. Abstract, Fig. 1 and [0014] wherein a heaterpad, i.e. heaterplate, is provided on an underside of the trayso such that a bioreactor is supported directly on its underside by the heater plate and thus is conductively heated.) 

Regarding claim 6 modified Hata discloses all the claim limitations as set forth above as well as the device further including a bioreactor in the form of a flexible cell bag supported on the tray, wherein the bioreactor can accommodate a capacity of between approximately 50 millilitres to approximately 2500 millilitres. (See Hata [0085] wherein a flexible bioreactor cell bag is supported on the tray and has a volume, i.e. capacity, of 500 ml to 2500ml.)

Also it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
.  



Double Patenting

Claims 1 and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/755,084 in view of Hata et al. (US 2009/0111179) and further in view of Andersson et al. (US 2013/0316446).
.

Regarding claims 1 and 5-6 the claims of 15/755,084 and are generally more specific and include all the limitations if claims 1 and 5-6 with the exception of the claimed secondary heating  device which heats the chamber air but does not specifically disclose a means for drawing air.

It is noted that Hata discloses a biomanufacturing device wherein a fan, i.e. means for drawing air, is provided to distribute air within the device. (See Hata Fig. 5 fan 34.)


Hata also discloses removing the tray from the device but does not specifically disclose a tray support including a mechanism for rocking the tray in use which is configured to move a plate holder back and forth about an axis below the tray.

Andersson discloses Andersson discloses a rocking device for use in cell culture comprising a tray for supporting a bioreactor, (See Andersson Abstract and Figs. 1-2 wherein there is a tray 4 for supporting a bioreactor.)
a tray support including a mechanism for rocking the tray in use which is configured to move a plate holder back and forth about an axis below the tray. (See Andersson Abstract Figs. 1-2 and wherein a tray support has a rocking mechanism, i.e. gas spring dampers 6, which moves a plate holder, i.e. intermediate plate 8 back, and forth about an axis 7, below the tray 4)
 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a tray support having rocking device, i.e. spring dampers, and plate holder such as that described by Andersson in the device of the device of 15/755,084 because such a rocking device and plate holder allows a more ergonomic addition and removal of bioreactors to be placed on trays in as would be desirable in the device of the device of 15/755,084 which requires placement of a bioreactors on trays and one would have a reasonable expectation of success in so doing.

.

This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.


Applicant argues that “As can be seen in FIG. 5 of Hata, the blast fan 34 takes air in the incubator body 22 and forces the air into the canister 16. However, in Hata, the blast fan 34 does not heat the air taken from the incubator body 22 before forcing the air into the canister 16. Accordingly, there is no teaching or suggestion in Hata of at least the feature of “the secondary heating comprises means for drawing air from the enclosed region, heating the drawn air, and for forcing the heated air into the chamber,” as recited in amended independent Claim 1.”

It is noted that the means for drawing air appears to be a combination of an air heater which heats and a fan which moves the ait.  Hata does in fact disclose this feature.  See Hata Figs. 5-6 wherein a heater .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799